DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
Claims 1-3, 17-19, 21-22, 24-29, and 31-33 are pending and under examination. Claims 4-16, 20, 23, and 30 are canceled. The amendment filed on 07/28/2022 in response to the Non-Final office Action of 02/28/2022 is acknowledged and has been entered.


Action Summary
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Mumford et al, Psychopharmacology (1994) 115: 1-8 in view of Harvard Women's Health Watch, Up with HDL, the “good” cholesterol, June 2008 are withdrawn in light of the claim amendment. 
Claims 1-3, 17-19, and 33 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000 are withdrawn in light of the claim amendment.
Claims 21-22, 24-26 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000 as applied to claims 1-3, 17-19, and 33 in further view of EFSA, The EFSA Journal (2008) 725, 1-66, Draijer et al. (US2009/0012156 A1), and J.H. et al., Can. J. Physiol. Pharmacol. 75: 217–227 (1997) are withdrawn in light of the claim amendment.
Claims 27-29, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000 as applied to claims 1-3, 17-19, and 33 in further view of Hoskins et al., Future Lipidol. (2006) 1(5), 579–591 as evidenced by Ocamor® product specification, accessed on 02/23/2021 are withdrawn in light of the claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-3 recite the broad recitation administration of 300-2,000 mg per day theobromine, and the claim also recites theobromine is administered in the amount of 0.5-10% as an edible emulsion. Claims 1-3 recite the broad recitation administration of 300-2,000 mg per day theobromine, and the claim also recites theobromine is administered in the amount of 0.5-10% as an edible emulsion which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1-3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification defines the term "polyphenols" means organic chemicals characterized by the presence of multiples of phenolic groups. That means the claimed polyphenols can be construed as any compounds containing multiple phenolic groups. The specification does not provide a standard for ascertain the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is not clear how a person of ordinary skill in the art can reasonably know the amount up to 500% polyphenols based on the weight of theobromine present in the emulsion as polyphenols can be construed as a class of compounds or multiple phenolic groups (functional group) of a compound. This rejection is based on the interpretation that polyphenol compound is present. However, since claim 22 further limit the up to 500% to be between 0% and 50% on the weight of theobromine, the claimed is interpreted as such. That being said, between 0% to 50% includes 0%. That means the up to 500% theobromine of claim 1 can include 0%. 	With respect to claim 31, the claim recites epicatechin is present in the emulsion at a ratio of epicatechin to theobromine up to 0.2:1. Epicatechin is a polyphenolic compound. However, claim 1 from which claim 31 depends from recites polyphenols. The presence of another polyphenolic compound such as epicatechin renders the claim indefinite as it is not clear if epicatechin is added to the polyphenols or epicatechin is further limiting the polyphenols of claim 1. This rejection is based on the interpretation that epicatechin is present.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 17-19, 21-22, 24-29, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000, EFSA, The EFSA Journal (2008) 725, 1-66, Draijer et al. (US2009/0012156 A1), and J.H. et al., Can. J. Physiol. Pharmacol. 75: 217–227 (1997), and Hoskins et al., Future Lipidol. (2006) 1(5), 579–591 as evidenced by Ocamor® product specification, accessed on 02/23/2021.
McKee et al. teaches a method of a method for suppressing appetite, suppressing substance cravings, improving mood and energy in a human comprising administering to the human an effective amount of a formulation containing 250 mg to 2000 mg per day of theobromine (see claims 3, 10 and 13) in the form of emulsion, capsules, and tablets, see claim 9. McKee et al. teaches the method further comprising co-administering polyphenols (see claim 16). McKee exemplifies human ingesting (oral) 2g = 2000 mg daily of theobromine; 750 mg theobromine per day for suppressing appetite, suppressing substance cravings, improving mood and energy (see pages 15 & 16).  Moreover, McKee et al. teaches the method is effective to promote weight control, suppressing carvings for smoking and addictive substance and for improving mood and increasing mental clarity, see page 1, first para. McKee et al. further teaches that excess weight can result in a higher incidence of illness, such as diabetes, coronary disease, and a higher risk of cancer, see page 1, second para. So, there is a need for an oral composition/product controlling weight, suppressing appetite as well as cravings for certain foods, improving mood and energy with limited side effects in individuals, see page 3, third para. Lastly, McKee et al. teaches theobromine also activates lipolysis and thermogenesis. The combination of these phytonutrients, along with cinnamon and chromium, provides a well-balanced composition to promote weight loss by suppressing appetite and reducing fat while minimizing side effects and in particular stress effects often associated with dieting, see page 10, second para. Theobromine is exemplified to be administered for more than 10 days in the amount from 750 mg to 2000 mg, see page 15. While the examples of page 15 use tablets, McKee et al. also teaches theobromine in the amount of 250 mg to 2000 mg per day of theobromine can be administered in the form of emulsion, see claims 3, 9, 10 and 13. As such, one would reasonably expect 250 mg and 2,000 mg theobromine administered for more than 10 days to be an effective emulsion formulation. The 250 mg to 2000 mg per day for more than 10 days encompasses the claimed 750 to 1250 mg theobromine per day, and the administering step is performed for at least 5 days per week for at least 3 weeks.
McKee et al. does not teach the human is a subject in need of increasing HDL-cholesterol, improving blood lipids and/or blood lipids profile, and in need of treatment of increasing HDL-cholesterol and having an HDL-cholesterol level 1.55 mmol/L.
However, Cholesterol Information teaches keeping total blood cholesterol well below 5 mmol/L reduces the risk of heart disease, see page 1, first para. Moreover, Cholesterol Information teaches your LDL-cholesterol level greatly affects your risk of heart attack. In fact, LDL-cholesterol is a better predictor of heart attack risk than total blood cholesterol. When your LDL-cholesterol is over 4.5 mmol/L you are at high risk; when it’s between 3.5 and 4.5 mmol/L, you are at borderline-high risk. Ideally your LDL-cholesterol should be below 3.5 mmol/L, see page 1, third para. Additionally, Cholesterol Information teaches in the average man, HDL-cholesterol levels are usually in the range of 1.1-1.4 mmol/L; in women from 1.3-1.6 mmol/L.
HDL-cholesterol levels less than 1.0 mmol/L (which is less than 1.55 mmol/L recited in claims 17-19) are considered abnormally low. Increasing HDL-cholesterol levels can significantly reduce the risk of heart disease. Weight loss, quitting smoking and most importantly, increasing aerobic exercise, are the best ways to raise the level of HDL-cholesterol. Having high triglycerides also reduces HDL-cholesterol and thus, increased the risk of heart attack, see page 1, fourth para. Lastly, Cholesterol Information teaches Triglyceride levels above 2.0 mmol/L are considered elevated. Excess body fat, poorly controlled diabetes and excessive alcohol intake are common causes of elevated blood triglycerides. The clustering or risk factors including high triglycerides, low HDL, obesity, hypertension and impaired fasting blood sugar are called the Metabolic Syndrome. Weight loss, reduction in alcohol intake, increased activity and better control of diabetes often normalize triglyceride levels, see page 1, fifth para. 
Eteng et al. teaches theobromine caused significantly decreased in total serum cholesterol, LDL-cholesterol and triglycerides, but significantly elevated HDL-cholesterol in healthy patient, see Abstract. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of McKee et al. to include human with excess weight having HDL-cholesterol level of 1.55 mmol/L or less (i.e. human in need of increasing HDL-cholesterol) and having elevated or high triglycerides (i.e. human in need of improving blood lipids and/or blood lipids profile) to give Applicant’s claimed method. One would have been motivated by the fact the method of McKee et al. is effective for promoting weight loss by suppressing appetite in human with excess weight and because Cholesterol Information teaches the average man, HDL-cholesterol levels are usually in the range of 1.1-1.4 mmol/L; in women from 1.3-1.6 mmol/L. HDL-cholesterol levels less than 1.0 mmol/L are considered abnormally low. Increasing HDL-cholesterol levels can significantly reduce the risk of heart disease; weight loss, quitting smoking and most importantly, increasing aerobic exercise, are the best ways to raise the level of HDL-cholesterol. Having high triglycerides also reduces HDL-cholesterol and thus, increased the risk of heart attack, see page 1, fourth para and lastly because theobromine is known to reduce or decrease total serum cholesterol, LDL-cholesterol, and triglycerides significantly and significantly elevate HDL-cholesterol, see Abstract of Eteng et al. As such, one would reasonably expect the method of McKee et al. to successfully increase HDL-cholesterol and ratio of HDL-cholesterol/non-HDL cholesterol in a human having HDL-cholesterol level 1.55 mmol/L (i.e. human in need of increasing HDL-cholesterol) and having elevated or high triglycerides (i.e. human in need of improving blood lipids and/or blood lipids profile).

MCkee et al., Cholesterol Information, and Eteng et al. collectively do not teach an edible emulsion comprising, by weight, 20 to 85% of oil, 15 to 80% water and 0.5 to 10% theobromine, wherein said emulsion further comprises, by weight, 2-20% of plant sterols, and wherein the weight ratio of theobromine:plant sterols is from 0.3:1 to 1:1 or from 1:1 to 1:10. Moreover, MCkee et al., Cholesterol Information, and Eteng et al. collectively do not teach the composition comprises from 0.4 to 1.5% by weight on the total composition of theobromine. 
EFSA teaches theobromine (3,7-dihydro-3,7-dimethyl-H-purine-2,6-dione) is a colorless and odorless 3,7-dimethylxanthine with a slightly bitter taste naturally present in the cacao tree (Theobroma cacao L.) and its seeds, and consequently in cocoa products and by-products., see page 1-66. 
Draijer et al. teaches a fat-based spread comprising from 10-85 wt.% of fat and 15-90 wt.% of water, wherein the spread comprises 0.05 to 1.0 wt.% of isorhamnetin, see claim 1. isorhamnetin is a phenolic compound. Moreover, Draijer et al. teaches polyphenolic compounds when used in food products in specific amounts these food products of the invention generally have an acceptable taste and colour and can advantageously be used in a diet to promote a lowering of blood pressure, see para [0010]. The spread comprises 20-80 wt. % vegetable oil, see para [0036]. 10-85% water of Draijer et al. encompasses the claimed 15-85 wt.% water, the claimed more than 75% water by weight, and the claimed 85-99% by weight of water. 
J.H. et al. teaches the use of an emulsion in the form of butter comprising 0.74 g/day (~740 mg) soybean phytosterols (aka plant sterols) in healthy individual increases HDL cholesterol by 5%, see Table 1. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the isorhamnetin which is considered to have an undesirable taste as a polyphenol compound with the bitter taste theobromine taught by EFSA and to further include the plant sterols in the amount of 740 mg in the form of an edible emulsion taught by J.H. et al. because each is taught by the prior art to be useful for the same purpose (i.e., increasing HDL cholesterol). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. Additionally, a person of ordinary skill in the art would have made the substation based on the fact that both isorhamnetin as a polyphenol and theobromine have undesirable taste which can be remedied by applying the formulation taught by Draijer et al. The 750 mg of theobromine taught by MCkee et al. and the 740 mg of plant sterols taught by J.H. et al. meets the limitation of 0.99: 1 ratio of theobromine to plant sterols, meeting the claimed ratio. The substitution of 0.05 to 1.0 wt.% of isorhamnetin with theobromine would give 0.05 to 1.0 wt.% theobromine, which encompasses the 0.4 to 1.5 % by weight of theobromine recited in the instant claimed 26. 

MCkee et al., Cholesterol Information, and Eteng et al. EFSA, Draijer et al., and J.H. et al., collectively do not teach EPA and DHA in the weight ratio claimed. Moreover, MCkee et al., Cholesterol Information, and Eteng et al. EFSA, Draijer et al., and J.H. et al., collectively do not teach a statin claimed in claim 32 in a ratio of theobromine and stain of 200: 5:1 or 100: 1 to 10: 1. 
Hoskins et al. teaches the use of 10 mg/day of atorvastatin in combination with Omacor (84% EPA + DHA) 2 g/day resulted in a significant increase in HDL, see page 584, left col, second para bridging right col, second para. The Omacor taught by Hoskins et al. contains 465 mg EPA and 375 mg DHA, as evidenced by Omacor® product specification. 465 mg EPA and 375 mg DHA results in a ratio of 1: 0.8 of EPA: DHA, meeting the claimed ratio recited in claim 30. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the theobromine taught by the collective teachings of MCkee et al., Cholesterol Information, and Eteng et al. EFSA, Draijer et al., and J.H. et al., with a combination of atorvastatin and 465 mg EPH and 375 mg DHA set forth by Hoskins et al. to form the obvious emulsion taught by MCkee et al., Cholesterol Information, and Eteng et al. EFSA, Draijer et al., and J.H. et al., collectively because each is taught by the prior art to be useful for the same purpose (i.e., treating increasing HDL cholesterol). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. The 250 mg theobromine taught by MCKee et al. and the 10 mg of atorvastatin taught Hoskins et al. would give rise to a 25:1 ratio of theobromine to statin (atorvastatin). 
In summary, the instant claims are obvious over the collective teachings of MCkee et al., Cholesterol Information, Eteng et al., EFSA, Draijer et al., J.H. et al., Hoskins et al., and Ocamor®.



Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000, EFSA, The EFSA Journal (2008) 725, 1-66, Draijer et al. (US2009/0012156 A1), and J.H. et al., Can. J. Physiol. Pharmacol. 75: 217–227 (1997), and Hoskins et al., Future Lipidol. (2006) 1(5), 579–591 as evidenced by Ocamor® product specification, accessed on 02/23/2021 as applied to claims 1-3, 17-19, 21-22, 24-29, and 32-33 in further view of Baba et al., J. Nutr. 137: 1436–1441, 2007. 
The teaching of MCkee et al., Cholesterol Information, Eteng et al., EFSA, Draijer et al., J.H. et al., Hoskins et al., and Ocamor® have been discussed supra.
MCkee et al., Cholesterol Information, Eteng et al., EFSA, Draijer et al., J.H. et al., Hoskins et al., and Ocamor® collectively do not teach epicatechin and a ratio of epicatechin to theobromine up to 0.2:1. 
Baba et al. teaches the use of cocoa prodder diluted in water comprising epicatechin in the amount of 64.5 mg, 96.7 mg, or 129 mg may contribute to a reduction of LDL cholesterol, elevation of HDL cholesterol, the suppression of oxidized LDL, see Abstract, Table 1, and Material and Methods Section. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the formulation taught by the collective teaching of MCkee et al., Cholesterol Information, Eteng et al., EFSA, Draijer et al., J.H. et al., Hoskins et al., and Ocamor® with that of Baba et al. because each is taught by the prior art to be useful for the same purpose (i.e., increasing HDL cholesterol). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
With respect with the ratio of 0.2:1. The teaching of 64.5 mg of epicatechin and the teaching of 322.5 mg of theobromine that falls within the scope of 250 mg to 2000 mg results in a 0.2:1 ratio. As such the teaching of 64.5 mg epicatechin and the teaching of 250-2000 mg theobromine would reasonably be expected to give the claimed ratio. 
Applicant’s argument and Response to Argument
Applicant argues that the present claims as amended should be held nonobvious over the asserted prior art, whether condsiered alone or in combination. It would be unreasonable to hold that a person of ordinary skill would have looked to and combined discrete aspects of eight references to arrive at the claimed method and formulation parameters required by the present claims. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In the present case, the combination of the reference cited would be expected to arrive at the present claims as amended. 


Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628